Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 30, 2022

The Court of Appeals hereby passes the following order:

A22E0041. WILLIAM BURKE v. ROSA CHILDS et al.

      Prison inmate William Burke filed a civil action against two clerks of the
Dooly County Superior Court. The trial court dismissed his action based on official
immunity. Burke filed a direct appeal from the dismissal, docketed as Case No.
A21A1604. We dismissed his appeal, as Burke’s appeal was controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq., which requires that a prison
inmate seeking to appeal from a civil action must file an application for discretionary
review. See Judgment, Case No. A21A1604 (July 7, 2021).
      Burke now seeks an order granting an “out-of-time discretionary appeal” or
voiding our dismissal in Case No. A21A1604. To the extent that Burke seeks
reconsideration of the dismissal of his direct appeal, he has already filed a motion for
reconsideration of the judgment, which was denied. See Order, Case No. A21A1604
(Aug. 5, 2021). Burke sought a writ of certiorari from the Supreme Court, which was
also denied. See Case No. S22C0105 (Jan. 11, 2022).
      And to the extent Burke seeks an extension of time in which to file an
application for discretionary review, we may not grant such relief, as “[n]o extensions
of time will be granted to file a discretionary application unless a motion for
extension is filed on or before the application due date.” Court of Appeals Rule 31
(i). The order Burke wishes to appeal was filed on April 1, 2021, and the due date for
an application for discretionary review has long past. OCGA § 5-6-35 (d).
      Accordingly, Burke’s emergency motion is hereby DENIED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/30/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.